 1 Anna Martin (Bar No. 154279)
   amartin@mmhllp.com
 2 Grant Ingram (Bar No. 242785)
   gingram@mmhllp.com
 3 MESERVE, MUMPER & HUGHES LLP
   1000 Wilshire Boulevard, Suite 1860
 4 Los Angeles, California 90017-2547
   Telephone: (213) 620-0300
 5 Facsimile: (213) 625-1930

 6 Attorneys for Defendant
   UNUM LIFE INSURANCE COMPANY OF AMERICA
 7
   Charles Balch Perkins (Bar No. 126942)
 8 bperk@earthlink.net
   Susan D. Pelmulder (Bar No. 234731)
 9 sue@pelmulder.com
   ROSE PERKINS PELMULDER
10 59 North Santa Cruz Avenue, Suite Q
   Los Gatos, CA 95030
11 Telephone: (408) 399-4566
   Facsimile: (408) 399-6683
12
   Attorneys for Plaintiff
13 DANIEL LANDECK

14
                                      UNITED STATES DISTRICT COURT
15
                       NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)
16

17
     DANIEL LANDECK                                        )   Case No. 3:17-cv-03157-RS
18                                                         )
                       Plaintiff,                          )   STIPULATION TO DISMISS ENTIRE
19                                                         )   ACTION WITH PREJUDICE;
                vs.                                        )   [PROPOSED] ORDER THEREON
20                                                         )
   UNUM LIFE INSURANCE COMPANY OF                          )   Judge:    Richard Seeborg
21 AMERICA,                                                )   Ctrm:     3
                                                           )
22                     Defendant.                          )   Complaint Filed:       June 1, 2017

23              IT IS HEREBY STIPULATED, by and between Plaintiff DANIEL LANDECK and
24 Defendant UNUM LIFE INSURANCE COMPANY OF AMERICA, (collectively, the “Parties”)

25 by and through their respective attorneys of record, that this action shall be dismissed in its entirety

26 with prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

27 Each Party shall bear its own attorneys’ fees and costs.

28              The Parties further stipulate and request that all dates set in this matter be vacated and taken

                                                           1                        Case No. 3:17-cv-03157-RS
                                                                    STIPULATION TO DISMISS ENTIRE ACTION
     168130.1                                                           WITH PREJUDICE; [PROPOSED] ORDER
 1 off the Court’s calendar.

 2              Parties seek the Court’s approval of the dismissal of the action with prejudice.

 3              IT IS SO STIPULATED.
 4 Dated: January 17, 2019                            Charles B. Perkins
                                                      ROSE PERKINS PELMULDER
 5

 6
                                                      By: /s/ Charles B. Perkins
 7                                                          Charles B. Perkins
                                                            Attorneys for Plaintiff
 8                                                          DANIEL LANDECK
 9

10 Dated: January 17, 2019                            Anna M. Martin
                                                      Grant Ingram
11                                                    MESERVE, MUMPER & HUGHES LLP

12

13                                                    By: /s/ Grant E. Ingram
                                                            Grant E. Ingram
14                                                          Attorneys for Defendant
                                                            UNUM LIFE INSURANCE COMPANY
15                                                          OF AMERICA
16
                                              ECF CERTIFICATION
17
                The filing attorney attests that he has obtained concurrence regarding the filing of this
18
     document from the signatories to this document.
19

20

21

22

23

24

25

26

27

28

                                                          2                        Case No. 3:17-cv-03157-RS
                                                                   STIPULATION TO DISMISS ENTIRE ACTION
     168130.1                                                          WITH PREJUDICE; [PROPOSED] ORDER
 1                                              ORDER

 2              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

 3 ORDERED that this action, Case No. 3:17-cv-03157-RS, is dismissed in its entirety as to all

 4 defendants, with prejudice.

 5              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are

 6 hereby vacated and taken off the Court’s calendar.

 7              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees

 8 and costs in this matter.

 9              IT IS SO ORDERED
10
             1/18/19
     Dated: ___________________
11                                              HON. RICHARD SEEBORG
                                                UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3                      Case No. 3:17-cv-03157-RS
                                                           STIPULATION TO DISMISS ENTIRE ACTION
     168130.1                                                  WITH PREJUDICE; [PROPOSED] ORDER
